Title: From George Washington to James Duane, 4 October 1780
From: Washington, George
To: Duane, James


                  
                     Hd Qrs Tappan 4th Octr 1780.
                  
                  I thank you My Dear Sir for your letter of the 19th of
                     Sepr. I should have been happy in the information you give me, that some
                     progress had been made in the business of raising a permanent army had it not
                     been intimated to me through other channels, that in the resolutions framed on
                     this article, the fatal alternative of, for one year
                     has been admitted. In my letter to Congress of the 20th of Aug: I
                     recommended a draft for the war or for three years; and say "a shorter period than one year is inadmissible." You
                     will perceive however that the general scope of my arguments look to an army
                     for the war—and any other idea crept in from an apprehension that this plan
                     would not go down. The Present juncture is in my opinion pecluliarly
                     favourable to a permanent army, and I regret that an opening is given for a
                     temporary one. It also gives me pain to find that the pernicious state system
                     is still adhered to by leaving the reduction incorporation &c. of
                     the Regiments to the particular states—This is one of the greatest evils of
                     our affairs.
                  I share with you the pleasure you feel from the measures taken to
                     strengthen the hand of Congress. I am convinced it is essential to our safety
                     that Congress should have an efficient power. The
                     want of it must ruin us.
                  The satisfaction I have in any successes that attend us or even in
                     the alleviation of misfortunes is always allayed, by a fear that it will lull
                     us into security—Supineness and a disposition to flatter ourselves seem to
                     make parts of our national character—when we receive a check and are not quite
                     undone we are apt to fancy we have gained a victory; and when we do gain any
                     little advantage we imagine it decisive and expect the war is immediately to
                     end. The history of the war is a history of false hopes and temporary
                     expedients—Would to God they were to end here—This winter, if I am not
                     mistaken, will open a still more embarrassing scene than we have yet
                     experienced to the Southward—I have little doubt should we not gain a naval
                     superiority that Sir Henry Clinton will detach to the Southward to extend his
                     conquests. I am far from being satisfied that we shall be prepared to repel his
                     attempts.
                  Reflections of this kind to you, My Dr Sir, are unnecessary; I
                     am convinced you view our affairs on the same scale that I do, and will exert
                     yourself to correct our errors and call forth our resources.
                  The interview at Hartford produced nothing conclusive, because
                     neither side knew with certainty what was to be expected. We could only combine
                     possible plans on the supposition of possible events; and engage mutually to do
                     every thing in our powers against the next campaign.
                  Happy to rank you among the number of my friends, I speak to you
                     with confidence. With the truest esteem and regard I am D. S.—Yr most
                     Obedt ser.
                  
                     G. Washington.
                  
               